Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 07/01/21. Claims 1-20 and 39-42 are pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Cited art do not disclose: A method of forming an array of capacitors, comprising:
forming a vertical stack above a substrate, the stack comprising a horizontally-elongated conductive structure and an insulator material directly above the conductive structure;
forming horizontally-spaced openings in the insulator material to the conductive structure;
forming an upwardly-open container-shaped bottom capacitor electrode in individual of the openings, the bottom capacitor electrode being directly against conductive material of the conductive structure, the conductive structure directly electrically coupling the bottom capacitor electrodes together;
forming a capacitor insulator in the openings laterally-inward of the bottom capacitor electrodes; and
forming a top capacitor electrode in individual of the openings laterally-inward of the capacitor insulator, the top capacitor electrodes not being directly electrically coupled together, as recited in claim 1. Claims 2-19 depend from claim 1 and are also allowable. 


forming a vertical stack above a substrate, the stack comprising a horizontally-elongated conductive structure and an insulator material directly above the conductive structure;
forming a plurality of capacitors, comprising:
forming horizontally-spaced openings in the insulator material to the conductive structure;
forming an upwardly-open container-shaped bottom capacitor electrode in individual of the openings, the bottom capacitor electrode being directly against conductive material of the conductive structure, the conductive structure directly electrically coupling the bottom capacitor electrodes together;
forming a capacitor insulator in the openings laterally-inward of the bottom capacitor electrodes; and
forming a top capacitor electrode in individual of the openings laterally-inward of the capacitor insulator, the top capacitor electrodes not being directly electrically coupled together; and
forming a plurality of vertical transistors above the plurality of capacitors; the vertical transistors individually comprising transistor material comprising a top source/drain region, a bottom source/drain region, and a channel region vertically there-between; individual of the bottom source/drain regions being directly electrically coupled to individual of the top capacitor electrodes, as recited in claim 20. Claims 39-41 depend from claim 20 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Discussion of Related Art
Sukekawa (US 20190296028 A1) discloses two memory-cell-array regions having a peripheral-circuitry region laterally there-between in a vertical cross-section, the two memory-cell-array regions individually comprising: a plurality of capacitors individually comprising a capacitor storage node electrode, a shared capacitor electrode that is shared by the plurality of capacitors, and a capacitor insulator there-between; and a laterally-extending insulator structure that is about lateral peripheries of the capacitor storage node electrodes and that is vertically spaced from a top and a bottom of individual of the capacitor storage node electrodes in the vertical cross-section; and the peripheral-circuitry region in the vertical cross-section comprising: a pair of elevationally-extending walls comprising a first insulative composition; a second insulative composition different from the first insulative composition laterally between the pair of walls; and the pair of walls individually having a laterally-outer side of the first insulative composition that is directly against a lateral edge of the insulator structure that is in different ones of the two array regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813